PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Aghdam, Lida
Application No. 15/488,502
Filed: 16 Apr 2017
For: Vagina Probe with Brush

:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under 37 CFR 1.137(b), filed April 28, 2021, which is being treated as petition under 37 CFR 1.137(a), to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to reply in a timely manner to the Office action under Ex parte Quayle, 1935 Dec. Comm’r Pat. 11 (1935), mailed October 21, 2019 which set a shortened statutory period for reply of two (2) months.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on December 24, 2019. A Notice of Abandonment was mailed May 28, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) (1) and (2) above.

In regards to item 1, the substitute statement filed April 28, 2021, cannot be accepted because it is not complete, as it does not contain all of the pages of the specification. Under 37 CFR 1.125(b) and (c), a substitute specification, excluding the claims, may be filed at any point up to payment of the issue fee if it is accompanied by a statement that the substitute specification includes no new matter.  In addition, a substitute specification submitted under this section must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record. The text of any added 

Next, it appears some of the lines stated in the amended substitute specification are incorrect. Ex: replace words in line 8 of paragraph 83, but it is actually line 9 where the issue is.

Furthermore, petitioner claims drawings were submitted along with the filing of the petition. However, the Office has no record of any drawings being received. In addition, based on element 13 of the Ex Parte Quayle action, further amendment will be needed to the specification or drawing(s) as called out features stated as illustrated features in paragraph 84 are not all present in Figures 8A-B. Thus, the figures or specification must be amended to account for the differences. If no drawing(s) amendments are being made, the response should not indicate that replacement/amendments to the drawings are being submitted.

Finally, in regards to item 2, petitioner has submitted a petition fee in the amount of $525.00 which corresponds to the Micro Entity Status, but has failed to submit a Certification of Micro Entity Status form (PTO/SB/15A) to notify the Office of a change in status. Presently, the petitioner’s status is small entity. Petitioner must either submit the remaining balance of $525.00 as required for small entity or submit the required form to certify Micro Entity Status. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Jamice Brantley at (571) 272-3814.  


/JAMICE T BRANTLEY/PARASP, OPET                                                                                                                                                                                                        





    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).